INDEPENDENT CONTRACTOR SERVICES AGREEMENT

 

THIS INDEPENDENT CONTRACTOR SERVICES AGREEMENT (this "Agreement") is made as of
March 27, 2012, (the "Effective Date") by and between BACTERIN INTERNATIONAL,
INC., a Nevada corporation with offices at 600 Cruiser Lane, Belgrade, Montana
59714 ("COMPANY") and Mitchell Godfrey with an address at 1022 Boylan Drive
Bozeman, MT 59718 (“CONSULTANT”).

 

The parties agree as follows:

 

1. Engagement of Consultant. Subject to the terms and conditions of this
Agreement, Company hereby engages Consultant as an independent contractor to
complete the projects (the "Projects") and all related services (collectively,
the "Services") as the parties will, from time to time, mutually set forth in a
Statement of Work, substantially in the form attached hereto as Exhibit A.
Consultant will not commence Services until a Statement of Work is signed and
delivered by an authorized representative of Company.

 

2. Principal Duties. During the term of this Agreement, Consultant will at all
times use best efforts to provide the Services to Company in a timely and
professional manner consistent with industry standards. Such work will be
conducted at the facilities of the Consultant using Consultant's own equipment,
tools and other materials at its own expense or as the parties agree. The manner
and means by which Consultant chooses to complete the Services are in
Consultant's sole discretion and control.

 

3. Compensation and Taxes. Company will pay all reasonably undisputed amounts
due, at rates set forth in the applicable Statement of Work. Because Consultant
is an independent contractor, Company will not withhold or make payments for
state or federal income tax or social security, make unemployment insurance of
disability insurance contributions, or obtain workers' compensation insurance on
Consultant's behalf. Company will issue Consultant a 1099 form with respect to
Consultant's consulting fees, if required. Consultant accepts exclusive
liability for complying with all applicable state and federal laws governing
self-employed individuals, including obligations such as payment of quarterly
taxes, social security, disability and other contributions based on the fees
paid to Consultant, his agents or employees under this Agreement.

 

4. Expenses. Company will additionally compensate Consultant for (a) such travel
and other expenses relating to a Project as have been authorized in a Statement
of Work, according to the Company's expense reimbursement policies and (b)
reasonable out-of-pocket expenses, fees and costs incurred or involved in
assisting Company with the preparation, filing or prosecution of any application
for patent or copyright (subject to Company's rights as set forth in Section 8)
or in the prosecution or defense of any litigation involving the same.
Consultant will file an expense report that documents such expenses, including
written expense receipts, and Company will pay all reasonably undisputed amounts
within 30 days of receipt of such report.

 

 

 





 

5. Other Activities; Non-Solicitation. During the term of this Agreement,
Consultant shall not accept work, enter into a contract, or accept an obligation
with any third party that is in any business that is competitive with the
business conducted by Company or that otherwise would materially prevent or
restrict Consultant from satisfying Consultant's obligations under this
Agreement. During the term of this Agreement, Consultant will present himself
only as an affiliate of Company and not as an affiliate of any other competitive
entity. Consultant, during the term of this Agreement and for two (2) years
after its termination, shall neither solicit nor induce any employee of Company
to leave the employment of Company nor solicit any customer of Company. 

 

6. Representations and Warranties. Consultant hereby represents and warrants
that: (a) Consultant will not disclose to Company any information that may be
deemed to be confidential or proprietary to any other pm1y for which Consultant
may have rendered any services; (b) Consultant is not a party to any agreement
or arrangements that prohibit Consultant from performing the Services hereunder;
(c) the Services to be rendered to Company hereunder will not conflict with any
obligations that Consultant has or may have had to any party for whom Consultant
has performed services; (d) the Work Product, as defined below, will be an
original work of authorship; (e) the Work Product, including any element
thereof, will not infringe the Proprietary Rights of any third party; (f) the
Work Product, including any element thereof, will be free of all mortgages,
liens, pledges, security interests, encumbrances or encroachments; (g)
Consultant will not grant, directly or indirectly, any rights or interest
whatsoever in the Work Product to third parties; (h) Consultant has full right
and power to enter into and perform its obligations under this Agreement without
the consent of any third party; (i) Consultant will take reasonable precautions
to prevent injury to any persons (including employees of Company) or damage to
property (including Company's property) during the term of this Agreement; and
(j) Consultant will perform all work hereunder in compliance with applicable
law.

 



7. Confidential Information. Consultant acknowledges that it will be exposed to,
have access to and be engaged in the development of confidential and proprietary
information of Company (both in tangible and intangible manifestations),
including but not limited to the patents, copyrights, trademarks, trade secrets,
technology and business of Company, any Work Product and Inventions, as defined
below, confidential and proprietary information of or concerning customers of
Company and any other information specifically identified in a Statement of Work
(collectively the "Confidential Information"). All Confidential Information and
all the Proprietary Rights related thereto or embodied therein, whether
presently existing or developed in the future, are the sale property of Company
and its assigns. Consultant will hold all Confidential Information in the
strictest confidence and will not use any Confidential Information except to the
limited extent necessary to perform the Services. Consultant shall not disclose
Confidential Information or any copies, notes, summaries, excerpts or anything
related to such information, without the written consent of Company.
Consultant's obligations of non-disclosure contained herein, however, will not
apply to Confidential Information that Consultant can demonstrate (a) is or
becomes known by Consultant without an obligation to maintain its
confidentiality, as shown by Consultant's competent written records, to the
extent such information is not included in any Work Product or forms part of any
Inventions, (b) is or becomes generally known to tile public through no act or
omission of Consultant.

  

 

 



 

8. Rights in Work Product and Inventions

 

(a) Work Product. Consultant acknowledges that any and all trade secrets, ideas,
processes, formulas, know-how, developments, designs and techniques and all
source and object code, data, programs and other works of authorship conceived,
written, created or reduced to practice in the provision of Services under this
Agreement by Consultant or its subcontractors, whether or not patentable or
registrable under copyright or similar statutes ("Work Product"), will be the
sale and exclusive property of Company, and Consultant hereby assigns to Company
all right, title and interest in and to such Work Product including any and all
patent, copyright, trade secret, trademark rights and all other intellectual
property rights related to the Work Product (the "Proprietary Rights").
Consultant hereby waives and quitclaims to Company any and all claims, of any
nature whatsoever, that Consultant now or may hereafter have for infringement of
any Proprietary Rights in the Work Product or Inventions assigned hereunder to
Company.

 

(b) Inventions. Consultant will disclose in writing to Company all inventions,
discoveries, concepts, ideas, improvements and other innovations of any kind
that Consultant or its employees may make, conceive, develop or reduce to
practice, alone or jointly with others, in the course of performing the
Services, or as a result of that work, whether or not they are eligible for
patent, copyright, trademark, trade secret or other legal protection
(collectively, "Inventions"). All Inventions made, conceived, or completed by
Consultant or its employees, individual or with others, during the term of this
Agreement will be the sale and exclusive property of Company, provided such
Inventions: (i) relate to any subject matter with which Consultant's work or
Services to be rendered to Company hereunder may be concerned; (ii) relate to or
are connected with the business, products or projects of Company of which
Consultant had knowledge by reason of Consultant's association with Company
under this Agreement; or (iii) involve use of Company's time, material or
facilities.

 

(c) Disclosure and License of Background Technology. Consultant will
specifically describe and identify in Exhibit B all technology that Consultant
or its subcontractors intend to use in performing the Services that are owned
by, or licensed with a right to sublicense to, Consultant or its subcontractors
and that is in existence in a tangible form prior to the date of this Agreement
("Background Technology"). Consultant hereby grants to Company a non-exclusive,
royalty-free, perpetual, irrevocable, and world-wide right, with rights to
sublicense through multiple tiers of sublicensees, to reproduce, make derivative
works of, distribute, make, use, sell, publicly perform, and publicly display in
any form or medium, whether now known or later developed, the Background
Technology incorporated or used by Consultant, or its subcontractors in
providing the Services.

 



 

 

 

(d) Assistance. Consultant shall cooperate with Company or its designee(s), both
during and after the term of this Agreement, in the procurement, maintenance and
enforcement of all Proprietary Rights in the Work Product and the Inventions in
any and all countries. To that end Consultant (and all subcontractors) will
execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as Company may reasonably request for use
in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof, including without limitation
any assignments of such Proprietary Rights to Company or its designee.
Consultant will be entitled to a fair and reasonable fee for rendering such
services in addition to reimbursement of authorized expenses incurred at the
prior written request of Company. In the event Company is unable for any reason,
after reasonable effort, to secure Consultant's signature on any document needed
in connection with the actions specified in this Section 8, Consultant hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as its agent and attorney in fact, which appointment is coupled with an
interest, to act for and in its behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Section 8 with the same legal force and effect as if executed by
Consultant.

  

9. Indemnification and Insurance. Consultant will defend, indemnify and hold
harmless Company, its officers, directors, employees and agents from any and all
claims, losses, liabilities, damages, expenses and costs (including reasonable
attorneys' fees and court costs) that result from a breach or alleged breach of
any obligation or representation or warranty of Consultant contained in this
Agreement, provided that Company gives Consultant (a) written notice of any such
claim and (b) the right to defend such claim at Consultant's expense Consultant
shall waive all rights of subrogation against Company.

 

10. Term and Termination.

 

(a) Term. This Agreement will be effective as of the Effective Date and continue
October 4, 2014.

 

(b) Termination for Cause. Company may immediately terminate Consultant's
engagement for Cause upon written notice specifying the particular Cause.
"Cause" means (i) Consultant's failure or omission that has an adverse effect on
Company; (ii) Consultant's act(s) amounting to gross negligence to the detriment
of Company; (iii) Consultant's fraud or embezzlement of funds or property; or
(iv) Consultant's failure to observe or perform any covenant, condition or
provision of this Agreement.

 

(c) Upon any termination of this Agreement, Consultant will promptly deliver to
Company all documents and other materials of any nature pertaining to tile
Services (including the Work Product and Inventions as defined in Section 8),
together with all copies, notes, summaries, excerpts and the like of all
documents and other items containing or pertaining to any Confidential
Information. The following will survive termination of this Agreement: the
non-solicitation provision of Section 5 and Sections 7, 8, 9 and 12.

 

11. Independent Contractor. Consultant will be and act as an independent
contractor and not as an employee of Company. Consultant provides Services under
this Agreement solely under its own supervision and will be subject to Company's
direction only as to the specific areas of Company's interests for which
Services are to be provided. Nothing herein will be construed as creating an
employer/employee relationship between Company and the Consultant. Consultant
will not be entitled to any benefits that Company may make available to its
employees. Consultant will be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority. Consultant has no authority to, and will not, obligate Company by
contract or otherwise.

 

12. Gencral Terms. Consultant may not assign this Agreement, or delegate or
subcontract any of the Services to be provided under this Agreement, without
Company's prior written consent; any such assignment or delegation will be void
and of no effect. This Agreement is governed by the laws of the State of
Montana, excluding conflicts of law principles. Consultant hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
Montana for any lawsuit filed there against Consultant by Company arising from
or related to this Agreement. All notices, requests and other communications
under this Agreement must be in writing, and must be personally delivered or
sent by United States mail, registered or certified, return receipt requested.
The mailing address for notice to either party will be the address shown on the
signature page of this Agreement. This Agreement constitutes the parties' final,
exclusive and complete understanding and agreement, and supersedes all prior and
contemporaneous understandings and agreements relating to its subject matter.
Any waiver, modification or amendment of any provision of this Agreement will be
effective only if in writing and signed by the parties to this Agreement.

 

 

 

 



The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions, and any partially enforceable provision to the extent
enforceable, will nevertheless be binding and enforceable.

 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.

 





Bacterin International, Inc.   Consultant             By: /s/ Guy Cook   By: /s/
Mitchell Godfrey               Name: Guy Cook   Name: Mitchell Godfrey,
individually               Title: CEO        

 



 

 

 



EXHIBITA

Statement of Work

 

Projects: Tasks as assigned by John Gandolfo regarding potential financing
transactions; special projects as assigned by Guy Cook; work related to United
States Department of Defense ("DOD") relationships and potential ventures
involving the DOD; relationships with members of the United States Congress;
projects related to the investigation of investment in new technologies.



Bacterin technologies to be disclosed:

 

All technology relevant to Projects.

 

Rate of payment:

 

$95,000 annually

 

Payment terms:

Monthly

 

Expenses to be paid:



As pre-approved by an officer of Company

 









Bacterin International, Inc.   Consultant             By: /s/ Guy Cook   By: /s/
Mitchell Godfrey               Name: Guy Cook   Name: Mitchell Godfrey,
individually               Title: CEO        

 



 

 

 



Exhibit B

 

Background Technology Disclosure

 

The following is a list of all Background Technology that Consultant intends to
use in performing Services under this Agreement:

 

None.

 



 

 

